Citation Nr: 1135077	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO. 07-11 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence sufficient to reopen a claim of service connection for a right ankle disorder has been submitted. 

2. Entitlement to service connection for a bilateral leg disorder, to include as secondary to a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The Veteran requested a hearing before a Board member, but failed to report to hearings scheduled in April 2008 and July 2008. The appeal was remanded for additional development in December 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran is homeless and has been difficult to locate. His last communication with VA was on his April 2007 VA Form 9. On that form, he listed the Chattanooga Community Kitchen as his address. Several pieces of mail were sent to that address and not returned to VA, including mail sent in April 2008 and June 2008. The next document mailed to the Veteran was the December 2010 Board remand, which was returned and stamped "Not Deliverable as Addressed, Unable to Forward." From that point forward, various documents were sent to various renditions of the Community Kitchen address. These addresses had different building numbers, box numbers, and zip codes. The Veteran's representative provided one variation of the address and a phone number for the Veteran in June 2011. The phone number he provided is also listed in the file as the contact number for K.D., a VA employee. In May 2011, a VA employee contacted the Community Kitchen and was told that the Veteran did not receive mail there and that they had never heard of him.

(continued on next page)

The duty to assist is not a one-way street. If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). An email chain printed out and put into the claims file does show some effort on the part of the RO/AMC to locate the Veteran. It remains unclear what the proper address for Community Kitchen is, whether the Veteran still receives mail there, and if a full effort has been made to locate this homeless Veteran. These matters must be clarified and an additional attempt to mail the returned documents to the Veteran must be made.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should use all available resources to verify the Veteran's current address, including contacting Community Kitchen via mail at the address listed on their website, contacting the Homeless Health Care Center in Chattanooga, Tennessee, and checking with the VA Medical Center to determine if they have a new address on file.

In the event that the Veteran is not found following action taken as instructed in the above paragraph, other shelters must be contacted.  A search on the internet reveals that there are approximately 20 homeless shelters near Nashville, TN.  Contact the other homeless shelters in the area and its surrounds to determine the Veteran's whereabouts.   

2. If the RO/AMC determines that the Veteran's whereabouts are unknown, a formal memorandum on efforts to locate him (including contacts with other homeless shelters) should be associated with the claims file. 

3. If the RO/AMC obtains a current and correct address for the Veteran, all of the documents sent to the Veteran since the December 2010 Board remand should be resent.

4. If the RO/AMC obtains a current and correct address for the Veteran, the Veteran should be rescheduled for a a VA examination to determine the etiology any right ankle disorder found to be present.  The claims folder should be available to the examiner prior to entry of any opinions.  A complete history of the claimed right ankle disorder, including both in service and post-service injuries, should be obtained from the Veteran.  All indicated tests and studies should be completed and all clinical findings reported in detail.  Based on a thorough review of the claims folder, and the examination findings, the examiner should provide an opinion to address the following.

a.	The examiner should identify the current ankle disorder.

b.	If a right ankle disorder is diagnosed, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently diagnosed right ankle disorder was caused by military service (including the findings noted in the service treatment records).  In reaching an opinion, the examiner should specifically review and address the Veteran's contention that his in-service ankle injury was aggravated by excessive wear of his joints throughout his military service.  

c.	A rationale should be provided for all opinions rendered.  The examination report should indicate if the examiner reviewed the Veteran's medical records.  

NOTE: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5. After the completion of above and of any further development, issue a supplemental statement of the case. The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

